Citation Nr: 0611771	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include residuals of right upper lobectomy.

2.  Entitlement to service connection for a disability of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to September 
1983.  

This matter comes before the Board of Veterans' Appeals from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, regional office (RO).  

The issue of entitlement to service connection for a lung 
disability, to include residuals of right upper lobectomy, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A chronic disorder of both feet was not present in service 
and current foot disability has not been otherwise related to 
active duty. 


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005). 





REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements have been 
satisfied in this matter, as discussed below. 

In August 2002, October 2002, and May 2005, the RO sent the 
veteran letters which informed him of what evidence was 
necessary in order for VA to grant his claim for service 
connection for a foot disability.  The letters informed him 
that the RO would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the appellant of his opportunity to submit 
additional evidence to support his appeal, as he was told to 
provide any additional pertinent evidence or information he 
had pertaining to his claim.  

The appellant was also notified in the August 2003 statement 
of the case of the evidence necessary to substantiate his 
claim, and of the applicable laws and regulations.  

The Board concludes that the notifications received by the 
appellant adequately complied with the regulatory and 
statutory requirements, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard, supra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the initial notice letter was 
provided prior to the October 2002 rating decision on appeal.  
The claimant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim for service connection for a 
foot disability has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of that issue.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
service connection for a foot disability.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical records, along with VA treatment records 
since service.  He has not identified any additional records 
that may still be outstanding.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a foot 
disability, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the claim of service connection 
for a foot disability is denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran contends that he currently suffers from a chronic 
foot disability which he believes was incurred during his 
period of active duty service.  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez  v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Notwithstanding the above, service connection may be granted  
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The enlistment examination report dated in April 1980 
reflects that the veteran's feet were normal.  In a treatment 
note dated in September 1980, the veteran complained of sharp 
pain in his left big toe and other toes of the left foot, and 
the impression was pes planus with callous formation on the 
big toe and along the heads of the metatarsals.  A subsequent 
podiatry consultation for left foot pain in October 1980 
resulted in a diagnosis of plantar fasciitis.  In September 
1982, the veteran caught his right foot between a motorcycle 
kickstand and an automobile tire.  He was treated for soft 
tissue trauma, noted as superficial abrasion of the right 
middle toe; X-ray the following day showed no fractures, and 
the assessment was toe sprain.  The service separation 
examination in August 1983 indicated that the feet were 
normal and the accompanying Report of Medical History 
reflects that the veteran did not currently have and had 
never had foot trouble.  

In July 1995, the veteran was note to have "stubbed [his] 
right great toe yesterday."  X-ray showed comminuted 
fracture of the distal phalanx of the right great toe, with 
joint space entry, but no significant displacement.  The 
study of the right foot was otherwise unremarkable.  

In March 2003, the veteran presented at a VA podiatry clinic 
with complaints of painful callouses on his big toes.  He 
indicated that he wore over-the-counter inserts, but denied 
any foot problems.  The impression was pinch callous 
bilateral, secondary to fat pad atrophy.  Sole inserts were 
ordered.  Followup examination in July 2003 noted bilateral 
metatarsalgia secondary to fat pad atrophy.  X-rays showed no 
abnormalities.  

Service medical records reflect treatment for plantar 
fasciitis of the left foot early in the veteran's period of 
active duty.  However, during the remaining nearly three 
years of active duty there were no other references to foot 
problems (aside from a minor injury to the right foot in 
1982).  Chronic foot disability was not identified and the 
feet were normal at the service discharge examination.  The 
initial findings of foot disability in the postservice years 
came more than a decade after service when the veteran 
fractured his right big toe in 1995, and his current 
metatarsalgia was first noted in 2003.  Considering the lack 
of chronic disability in service, the negative findings on 
the separation examination, and the recent onset of current 
foot pathology, there is no basis to attribute current foot 
pathology to service.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for foot 
disability because there is no evidence of chronic disability 
in service or for several years following service.  Thus, 
while there are current findings of foot disability, there is 
no objective indication of a possibility that pertinent 
disability could be associated with his military service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the negative examination performed at separation from 
service, and the first suggestion of pertinent disability 
several years after active duty, relating current foot 
disability to service would certainly be too speculative, and 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).  

ORDER

Service connection for a bilateral foot disability is denied.


REMAND

The veteran claims that he has a chronic lung disability that 
necessitated a right upper lobectomy in 2002, and that this 
is a result of exposure to chemicals during his period of 
active service.  

The service medical records note treatment for bronchitis in 
October 1981.  Chest X-ray in August 1983 was normal.  The 
service separation examination noted shortness of breath 
after running one to one and one-half miles.  The veteran was 
noted to have smoked one pack per day for ten years.

The veteran was apparently treated for tuberculosis following 
service at the VAMC in Salem, Virginia.  Those records are 
not in the claims folder and should be obtained.

The veteran underwent a right upper lobectomy in April 2002.  
A June 2003 statement from the veteran's treating VA 
physician indicated that the veteran was exposed to inhalants 
during service, that he had smoked for many years; that he 
had subsequently developed emphysema and pulmonary 
tuberculosis; and that chronic lung disease may have 
commenced with chemical exposure and smoking and further 
worsened by subsequent tuberculosis.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
That is the case here.

Accordingly, the veteran should undergo a VA pulmonary 
examination in order to ascertain the etiology of any current 
lung disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran since 
1983 from the VAMC in Salem, Virginia.

2.  Following the above development, the 
veteran should be scheduled for a VA 
pulmonary examination to determine the 
nature and etiology of any current lung 
disability or disabilities.  The claims 
folder should be provided to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  The examiner is requested to 
obtain a detailed clinical history.  The 
examiner should be asked to identify 
whether the veteran has a chronic lung 
disability.  The examiner should indicate 
whether the probability is 50 percent or 
greater that any current lung disability 
is related to a disease or injury in 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the claim for service 
connection for a lung disability should be 
reviewed with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


